DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/31/22:
Claims 1 – 6 and 8 - 16 are pending in the application.  
Claim 7 is cancelled.  
The nonstatutory double patenting rejection is withdrawn due to the approval of the electronic terminal disclaimer over 16/470133.  


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/31/22 was filed after the mailing date of the Notice of Allowance on 11/1/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 9/10/21, with respect to the claims at issue have been fully considered and are persuasive.  The double patenting rejection is withdrawn.  

Allowable Subject Matter

Claims 1 – 6 and 8 - 16 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a water soluble / swellable hybrid polymer as claimed.  

The closest prior art of record is believed to be the NPL titled Modified Carraqeenan. 4. Synthesis and Swelling Behavior of Crosslinked C-g-AMPS Superabsorbent Hydrogel with Antisalt and pH-Responsiveness Properties, Pourjavadi et al, Journal of Applied Polymer Science, Vol. 98, 255 — 263 (2005).
Pourjavadi is directed to biopolymer based superabsorbent hydrogels (Abstract).  

Pourjavadi teaches the reaction, at Scheme 1 and the section Preparation of hydrogel, of C (carrageenan, water swellable polysaccharide) with completely neutralized AMPS (2-acryl-amido-2-methylpropane sulfonic acid or acryloyldimethyltaurate) and MBA (N,N-methylene bisacrylamide, crosslinker), N,N,N,N,-tetramethyl ethylenediamine (TMEDA, accelerator) and APS (ammonium persulfate) and initiator. This reaction yielded a superabsorbent hydrogel with AMPS grafted onto carrageenan backbones (Abstract, Scheme 1). The graft copolymerization reaction was carried out using APS as initiator and TMEDA as accelerator and MBA as crosslinker in a water and methanol solvent (polar solvents) (page 256). From one reaction ratio in the Preparation of the Hydrogel section, 1 g carrageenan is reacted with 5 g AMPS (1 —5g in 5 ml H2O) and 0.3 g MBA (0.3 — 0.7 g in5 ml H2O). Assuming 100% reactivity therefore 1g of carrageenan reacts with 5.3 g of monomers or 43.48% carrageenan to 56.52% AMPS/MBA. This is within the claimed ranges. The reaction product of 5 g of AMPS with 0.3 g of MBA yield 92.53 mol % AMPS and 7.95 mol % MBA in the copolymer. This is within the claimed range.

Pourjavadi shows, at least in Figure 8, that the carrageenan-AMPS hydrogel combined with LiCl, CaCl2 and AICI3.  Pourjavadi does not teach or suggest the amended reaction ratios of (ii) (a) and (b) of claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										2/11/22

/PETER A SALAMON/Primary Examiner, Art Unit 1759